Citation Nr: 0904481	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
associated with herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for kidney failure, to 
include as secondary to diabetes mellitus.

5.  Entitlement to service connection for myocardial 
infarction, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for cerebrovascular 
accident, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had service from November 1963 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2004, a statement of the case 
was issued in May 2005, and a substantive appeal was received 
in June 2005.  The veteran testified at a hearing before the 
Board in June 2006.  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during active 
service or for many years thereafter.  

2.  Hypertension was not manifested during service, and any 
currently diagnosed hypertension is not shown to be causally 
or etiologically related to service or to a service connected 
disability.

3.  Peripheral neuropathy was not manifested during service, 
and any currently diagnosed peripheral neuropathy is not 
shown to be causally or etiologically related to service or 
to a service connected disability.

4.  Kidney failure was not manifested during service, and any 
currently diagnosed kidney failure is not shown to be 
causally or etiologically related to service or to a service 
connected disability.

5.  Myocardial infarction was not manifested during service, 
and any currently diagnosed myocardial infarction is not 
shown to be causally or etiologically related to service or 
to a service connected disability.

6.  Cerebrovascular accident was not manifested during 
service, and any currently diagnosed cerebrovascular accident 
is not shown to be causally or etiologically related to 
service or to a service connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

3.  Peripheral neuropathy was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

4.  Kidney failure was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

5.  Myocardial infarction was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

6.  Cerebrovascular accident was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in July 2003.  Additionally, in May 2006, the veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to the claimed disabilities, so it is not necessary to 
obtain VA medical opinions with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any medical opinions could not provide competent 
evidence of the claimed disabilities in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disabilities for many years after service, any 
current opinions provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on resort to speculation or even 
remote possibility).  

The evidence of record contains the veteran's service 
treatment records, as well as post-service VA medical 
records.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds,  444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.



Diabetes mellitus

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran is claiming service connection for diabetes 
mellitus associated with herbicide exposure.  For purposes of 
establishing service connection for a disability resulting 
from exposure to a herbicide agent, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus associated with herbicide exposure.  A 
March 2003 response from the service department regarding 
Vietnam service indicates that the veteran served aboard the 
USS Kretchmer, which was in the official waters of the 
Republic of Vietnam.  However, the service department noted 
that the personnel record does not contain enough information 
to make a definitive statement regarding in-country service.  
The veteran testified at the June 2006 Board hearing that, 
although he served on the USS Kretchmer off the waters of 
Vietnam, he never went on the shores of Vietnam.  The Board 
notes that the veteran has submitted newspaper and internet 
articles regarding the USS Kretchmer, as well as pictures and 
a videotape.  There is no other evidence that the veteran 
ever served in Vietnam.  The Board concludes that the veteran 
did not serve in the Republic of Vietnam at any time during 
active service.  Even though the veteran has been diagnosed 
with one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e), he is not presumed to have been exposed 
to herbicide agents because he never served in Vietnam and 
there is no record of any other herbicide exposure while in 
service.  38 U.S.C.A. § 1116(f).  Thus, the presumptive 
service connection regulations regarding exposure to Agent 
Orange also are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for 
diabetes mellitus is warranted on a direct basis.  Service 
Reports of Medical Examinations dated in January 1964, 
October 1966, and in December 1967 for separation purposes 
reflect that the veteran's endocrine system was clinically 
evaluated as normal.  There are no other service treatment 
records related to diabetes mellitus.  

VA outpatient treatment records dated in November 1989 
reflect that the veteran was diagnosed with diabetes 
mellitus.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus is etiologically related to service or any 
incident therein.  The veteran's endocrine system was 
clinically evaluated as normal several times during service, 
including upon separation.  The clinically normal endocrine 
system findings are significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no diabetes mellitus was present at those times.  The Board 
views the examination reports as competent evidence that 
there was no diabetes mellitus at those times.  

While acknowledging the veteran's statements that his current 
diabetes mellitus is etiologically related to service, the 
veteran is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus, such post-service 
findings fail to establish any relationship between the 
current disability and service.  Diabetes mellitus was not 
manifested during service, or for many years thereafter.  
Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.  Furthermore, diabetes 
mellitus was first diagnosed in 1989 and is not shown to have 
become manifest to a degree of 10 percent or more within one 
year of discharge from service.  Thus, presumptive service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Secondary Service Connection Claims

Criteria & Analysis

The veteran has claimed entitlement to service connection for 
hypertension, peripheral neuropathy, kidney failure, 
myocardial infarction, and cerebrovascular accident, all as 
secondary to diabetes mellitus.  Unfortunately, as noted 
above, service connection is not in effect for diabetes 
mellitus.  Moreover, the veteran was not diagnosed with or 
treated for hypertension, peripheral neuropathy, kidney 
failure, myocardial infarction, and cerebrovascular accident 
during military service.  

Accordingly, in the absence of credible evidence of pertinent 
symptomatology during service, and in the absence of 
competent probative evidence that links the veteran's current 
complaints to service or to a service-connected disability, 
service connection for hypertension, peripheral neuropathy, 
kidney failure, myocardial infarction, and cerebrovascular 
accident must be denied. 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for diabetes mellitus associated with 
herbicide exposure is not warranted.

Service connection for hypertension, to include as secondary 
to diabetes mellitus is not warranted.

Service connection for peripheral neuropathy, to include as 
secondary to diabetes mellitus is not warranted.

Service connection for kidney failure, to include as 
secondary to diabetes mellitus is not warranted.

Service connection for myocardial infarction, to include as 
secondary to diabetes mellitus is not warranted.



Service connection for cerebrovascular accident, to include 
as secondary to diabetes mellitus is not warranted.

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


